United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Z., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-274
Issued: November 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2013 appellant filed a timely appeal from the September 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether the September 11, 2012 work incident caused an injury.
FACTUAL HISTORY
On September 17, 2011 appellant, a 30-year-old office automation clerk, filed a traumatic
injury claim alleging that she sustained an electric shock in the performance of duty on

1

5 U.S.C. § 8101 et seq.

September 11, 2012 when she plugged in her cell phone charger. The shock ran through her
right hand and up her arm.
Dr. Miriam C. Dinatale, the attending Board-certified family practice physician,
examined appellant on September 13, 2012. She noted a normal electrocardiogram (EKG) but
decreased sensation to touch of the right arm and hand. Appellant had occasional heart
palpitations and sinus tachycardia, but was otherwise normal. Dr. Dinatale diagnosed
electrocution with resulting musculoskeletal pain. She completed an attending physician’s form
report. With an affirmative mark, Dr. Dinatale indicated that appellant’s condition was caused or
aggravated by the employment incident. “Patient was initially symptom free but since
electrocution has experienced chest pain.”
In January 2013 Dr. Dinatale reviewed appellant’s medical records. She noted that
appellant was electrocuted on September 11, 2012, and since that time had experienced severe
chest wall pain and intermittent palpitations. Appellant’s physical examination had been
unremarkable. “At this time EKG and a 48 Holter (heart) monitor have been unremarkable.”
Dr. Dinatale diagnosed electrocution and chest wall pain. She offered an opinion on causal
relationship: “[Appellant] was previously pain-free but after her electrocution has had constant
chest pain. It is my opinion that the electrocution has caused her chest wall pain.”
Dr. Dinatale completed another attending physician’s form report on January 11, 2013.
Appellant’s physical examination, EKG and heart monitor were normal. Dr. Dinatale diagnosed
electrocution and indicated with an affirmative mark that appellant’s condition was caused or
aggravated by the work incident. “Patient was asymptomatic before electrocution and chest wall
pain developed afterwards.”
On February 7, 2013 OWCP denied appellant’s injury claim. It found that the
September 11, 2012 work incident occurred as alleged, but the medical evidence did not
establish the element of causal relationship. Appellant requested an oral hearing.
Dr. Alexander J. Menze, a Board-certified neurologist, examined appellant on
February 28, 2013. Appellant presented with a complaint of numbness in the right arm. Her
examination was notable for decreased sensation to temperature, pinprick and light touch in the
right upper extremity with preserved strength, range of motion and tone. Symptoms were more
pronounced in the right ulnar distribution than in the median sensory distribution. Nerve
conduction studies were notable for slowed nerve conduction velocity of the right ulnar sensory
nerve. “There is electrophysiological evidence of a right ulnar sensory neuropathy. This is
consistent with the patient’s history of electric shock.” Dr. Menze found that appellant was not
debilitated secondary to her condition.
Dr. Joshua A. Thomas, a Board-certified physiatrist, completed an attending physician’s
form report on March 12, 2013. He diagnosed cervical disc disease, possible radiculitis and
cervical spine spasm. Dr. Thomas indicated with an affirmative mark that appellant’s condition
was caused or aggravated by the September 11, 2012 work incident.
In a decision dated September 9, 2013, an OWCP hearing representative affirmed the
denial of appellant’s injury claim. He found that the medical evidence submitted at that time

2

failed to provide a firm medical diagnosis in connection with the accepted work incident.
Dr. Dinatale found that appellant’s physical examination and test results following the work
incident were unremarkable. Although she noted that appellant experienced chest pain following
the incident, this did not establish that an injury had occurred. Although appellant had provided
medical evidence diagnosing several identifiable medical conditions, the hearing representative
noted that no physician had offered a reasoned opinion explaining how the work incident had
caused or contributed to any of the diagnosed medical conditions.
Appellant’s representative requested time to submit additional medical evidence to
support the claim. The hearing representative noted, however, that as of the date of the decision,
no additional documentation was received. The record shows that on the same day the hearing
representative issued his decision, appellant’s representative faxed an August 19, 2013 report
from Dr. Robert D. Gerwin, a Board-certified neurologist, who addressed the issue of causal
relationship.
On appeal, appellant addressed Dr. Gerwin’s August 19, 2013 report and a July 10, 2013
report from Dr. Thomas, which she submitted to OWCP on October 28, 2013.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

When a physician’s opinion on causal relationship consists only of checking “yes” to a
form question, that opinion has little probative value and is insufficient to establish causal
relationship.8 The claimant’s burden requires an affirmative opinion from a physician who
supports his or her conclusion with sound medical reasoning.
ANALYSIS
OWCP accepts that the September 11, 2012 work incident occurred as alleged.
Appellant has therefore met her burden to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. The questions that
remain are whether this incident caused an injury.
OWCP reviewed the medical evidence and found that no physician had offered a
reasoned opinion explaining how the work incident had caused or contributed to any diagnosed
medical condition. The record shows, however, that OWCP did not review the August 19, 2013
report from Dr. Gerwin, a neurologist, who addressed the issue of causal relationship. OWCP
received this report on the same day it issued its September 9, 2013 decision.
In the case of William A. Couch,9 OWCP did not review medical evidence received four
days prior to the issuance of its final decision denying the claim. The Board set aside the final
decision and remanded the case for OWCP to consider this evidence fully. The Board explained
that its jurisdiction of a case is limited to reviewing the evidence that was before OWCP at the time
of its final decision,10 and that Board decisions are final as to the subject matter appealed.11
Accordingly, it was critical that OWCP review all evidence relevant to that subject matter and
received by OWCP prior to the issuance of its final decision.
The Board extended this principle to the case of Linda Johnson.12 In Johnson, OWCP did
not review medical evidence received on the same day it issued its final decision denying the
claim. The Board found that the principle of Couch applied with equal force and remanded the
case for a proper review of the evidence and an appropriate final decision.
The record establishes that OWCP received Dr. Gerwin’s August 19, 2013 report
addressing causal relationship on the same day it issued its September 9, 2013 decision. OWCP
did not consider this evidence in denying appellant’s claim. Appellant’s representative was
allowed time to submit additional medical evidence to support the claim, but according to
OWCP hearing representative, no additional documentation was received. He did not address
this report in his decision.
8

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

9

41 ECAB 548 (1990).

10

20 C.F.R. § 501.2(c).

11

Id. at § 501.6(c).

12

45 ECAB 439 (1994).

4

In accordance with the principle set forth in Couch and Johnson, the Board finds that the
case is not in posture for decision. The Board will set aside OWCP’s September 9, 2013
decision denying appellant’s claim and will remand the case to OWCP for consideration of the
evidence and an appropriate final decision, with full review rights, on appellant’s traumatic injury
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: November 10, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

